Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered January 29, 1990, convicting him of robbery in the first degree (two counts), robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the indictment should have been dismissed pursuant to CPL 210.40 in the interest of justice is without merit. The court’s discretionary power to dismiss an indictment in the interest of justice is to be exercised sparingly (see, People v Saunders, 161 AD2d 611; People v McGraw, 158 AD2d 719). In light of the circumstances of the present case, especially the serious nature of the crimes charged, the use of a gun during the commission of the crime (see, CPL 210.40 [1] [a], [h]; People v Foster, 127 AD2d 684), and the defendant’s prior convictions (see, CPL 210.40 [1] [d]), the court properly denied the defendant’s motion for dismissal of the indictment. Further, the record was devoid of any evidence demonstrating that conviction or prosecution of the defendant would constitute or result in injustice (see, People v Saunders, 161 AD2d 611, supra).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Thompson, J. P., Balletta, Ritter and Santucci, JJ., concur.